          Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :   17 Cr. 610-16 (LGS)
                            -against-                         :
                                                              :          ORDER
 KAREEM DAVIS,                                                :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, by Order dated March 12, 2020, Defendant Kareem Davis’ motion for a

judgment of acquittal or, in the alternative, a new trial, was denied;

         WHEREAS, by Order dated March 20, 2020, Defendant Kareem Davis’ sentencing

hearing was scheduled for June 2, 2020, and Defendant’s sentencing submission was due May 4,

2020. Defendant’s sentencing submission has not been received;

         WHEREAS, Defendant Kareem Davis mailed a letter ex parte dated April 15, 2020,

attached hereto, stating that his attorney failed to make certain arguments in his defense. It is

hereby

         ORDERED that the Government shall respond on the merits to Defendant’s letter by

May 27, 2020. It is further

         ORDERED that the Defendant, defense counsel Bruce D. Koffsky and Donald Joseph

Yannella, III, and the Government shall convene for a telephonic conference on June 3, 2020, at

9:00 a.m. to discuss the issues presented in Defendant’s letter. The conference may be

rescheduled to take place at 10:30 a.m., pending scheduling arrangements with the Clerk of Court

and the Metropolitan Correction Center. The participants shall call 888-363-4749, access code
        Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 2 of 10



558-3333. It is further

       ORDERED that the sentencing hearing scheduled for June 2, 2020, and sentencing

submission deadlines, are adjourned sine die.



Dated: May 14, 2020
       New York, New York
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 3 of 10
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 4 of 10
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 5 of 10
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 6 of 10
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 7 of 10
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 8 of 10
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 9 of 10
Case 1:17-cr-00610-LGS Document 576 Filed 05/14/20 Page 10 of 10
